UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2404



WILLIAM J. HEALEY,

                                              Plaintiff - Appellant,

          versus


OBLON, SPIVAK, MCCLELLAND, MAIER & NEUSTADT,
PC; NORMAN F. OBLON; MARVIN J. SPIVAK; C.
IRVIN MCCLELLAND; GREGORY J. MAIER; ARTHUR I.
NEWSTADT; MARC R. LABGOLD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-1105)


Submitted:   February 10, 2000         Decided:     February 14, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William J. Healey, Appellant Pro Se. Paul James Kennedy, LITTLER
MENDELSON, Washington, D.C.; Stephen William Robinson, MCGUIRE,
WOODS, BATTLE & BOOTHE, L.L.P., McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William J. Healy appeals the district court’s order dismissing

his civil action. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

Because the district court properly found that Healy lacks standing

to bring this action, we affirm.




                                                          AFFIRMED




                                   2